        Case 3:17-cv-00101-RDM Document 263 Filed 04/01/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL                         :
PROTECTION BUREAU,                         :
                                           :
                      Plaintiff            :
                                           :
                                           :       3:17-CV-101
               v.                          :       (Judge Mariani)
                                           :
                                           :
NAVIENT CORPORATION, et al.,               :
                                           :
                      Defendants.          :

                              SPECIAL MASTER ORDER #20

       Now, this 1st day of April, 2019, IT IS HEREBY ORDERED THAT the agenda for the

telephonic status conference scheduled for April 2, 2019 at 11:00 a.m. shall include, but not

be limited to, the following matters:

       1. The status of Plaintiff’s production of documents that include the names Navient
          or Pioneer Credit.

       2. The status of responses to Defendants’ letters to the federal and state agencies
          implicated in the assertion of the Bank Examination Privilege.

       3. The status of the production of call records.

       4. The status of the searches for and production of records from Mr. Bailer and
          “securitization” custodians as raised in the parties’ letters of March 15, 2019.

       5. The status of the production of a log for documents produced by Navient in
          redacted form.

       6. The confidentiality designations challenged by Plaintiff.
 Case 3:17-cv-00101-RDM Document 263 Filed 04/01/19 Page 2 of 2




7. The telephonic conference call scheduled for 11:00 a.m. on April 2, 2019 shall be
   placed to 570-207-5605.

                                          s/ Thomas I. Vanaskie
                                          THOMAS I. VANASKIE
                                          SPECIAL MASTER
